Citation Nr: 0113290	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-19 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
October 14, 1953 to February 19, 1954.  

The appeal arises from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, denying service connection for a heart 
murmur.  The Board has recharacterized the claim as one of 
service connection for a heart disorder, to better reflect 
the more general nature of the claim. 

In the course of appeal, the veteran testified before the 
undersigned member of the Board at a March 2001 hearing at 
the RO.  The claims folder contains a transcript of that 
hearing.


REMAND

As the veteran has pointed out, his DD214 informs that he was 
discharged from service after having completed a little over 
four months of service, from October 14, 1953 to February 19, 
1954, with the reason for discharge listed as "physical 
disqualification."  Unfortunately, the DD214 did not specify 
the nature of the physical disqualification.

The claims folder contains a February 1980 response from the 
National Personnel Records Center (NPRC) to a request for 
service medical records.  The NPRC informed that the 
veteran's service records were lost in an NPRC fire in 1973.

The veteran underwent a VA examination in August 1999, with 
an EKG, an echocardiogram, and a stress test conducted.  The 
examiner diagnosed no evidence of valvular heart disease.

At a hearing before the undersigned Board member in March 
2001, the veteran testified that the military found no 
abnormalities upon examination when he was inducted into the 
Army.  He testified that in the course of training he was 
examined and a heart condition was discovered.  He testified 
that on the basis of that heart condition he received a 
medical discharge from service and was rejected from further 
Army service.  He testified that he performed this active 
military training while he was in high school, and that he 
was still in high school after he separated from service.  He 
testified that while in high school post service he was told 
that he was limited in what he could do in physical education 
due to the heart condition.  He testified that shortly after 
service separation the board of education sent him to the 
Medical Center in Jersey City, where he was told not to 
participate in any physical activities.  However, he 
testified that otherwise nobody has been able to find 
anything wrong with him.  He testified that he occasionally 
had chest pains, but he noted that the pain may be due to 
gas.  He testified that he had a family physician whom he 
went to see every two years, and who said he was fine, with 
no heart disease identified.  The veteran added that he had 
been administered an EKG and no problems were found.  
However, he testified that the Port Authority had rejected 
him from a job in 1989 for physical reasons.  

Thus, the veteran claims entitlement to service connection 
for a heart disorder despite his concession that upon recent 
medical examinations no heart disorder has been identified, 
and despite a recent VA examination where no valvular heart 
disease was found.  Other than the veteran's statements and 
testimony there is no evidence of heart disease.  Ordinarily 
under such circumstances the Board would make a determination 
regarding the veteran's claim based on the current record.  
However, the Board notes that in the RO's January 1980 
request to the NPRC for the veteran's service medical 
records, the RO listed both the wrong service number and the 
wrong Social Security number.  It is therefore not surprising 
that no medical records from the veteran's service were 
found.  

Under these circumstances, a further request to the NPRC is 
required to obtain the veteran's service medical records.  If 
these records are obtained and indicate treatment for a 
cardiovascular disorder, then an additional VA examination is 
required, based on the reasonable possibility that it may 
further the veteran's claim.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should contact the National 
Personnel Records Center to obtain copies 
of all available service medical records, 
to include service entrance and discharge 
examinations, as well as all service 
personnel records.  All records and 
responses received should be associated 
with the claims file. 

2.  If the RO obtains these service 
medical records and they indicate that 
the veteran was diagnosed or treated for 
a cardiovascular disorder, then and only 
then should the veteran be afforded an 
additional VA cardiovascular examination. 
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The examiner should 
report all pertinent clinical findings.  
For any cardiovascular disorder 
identified, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the disorder developed 
in service, or that it was present during 
the first post service year, or that it 
is otherwise related to service.  

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If a VA examination is conducted and the 
requested examination does not fully 
comply, including review of the claims 
file, the examination report must be 
returned for corrective action.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
determination remains to any extent 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




